Exhibit 10.23

KVH INDUSTRIES, INC.

POLICY REGARDING AUTOMATIC GRANTS

TO NON-EMPLOYEE DIRECTORS

This Policy (the “Policy”) was adopted by the Compensation Committee of the
Board of Directors (the “Board”) of KVH Industries, Inc. (the “Company”) on
April 13, 2009.

Pursuant to this Policy, each member of the Board who is not an employee of the
Company or any subsidiary of the Company (a “Non-Employee Director”) shall
automatically receive (without any further action by the Board or the
Compensation Committee of the Board) Restricted Stock Awards pursuant to
Section 7A of the Company’s Second Amended and Restated 2006 Stock Incentive
Plan (the “Plan”) as described below.

Grant upon Initial Election. Each Non-Employee Director, upon his or her initial
election to the Board, shall automatically be granted a Restricted Stock Award
with respect to 10,000 shares of Common Stock. In addition, any director of the
Company who is elected to the Board but who is not a Non-Employee Director at
the time of his or her initial election to the Board and later becomes a
Non-Employee Director shall automatically be granted a Restricted Stock Award
with respect to 10,000 shares of Common Stock upon his or her first election to
the Board as a Non-Employee Director. Each such Restricted Stock Award (each, an
“Initial Grant”) shall vest as to one-fourth of the shares subject to the Award
on each three-month anniversary of the date of grant, provided that the
recipient is serving as a director of the Company on the relevant date of
vesting.

Annual Grant. At the first meeting of the Board following the annual meeting of
stockholders of the Company, each Non-Employee Director (other than any
Non-Employee Director who shall have received an Initial Grant as a result of
election to the Board at such meeting) shall automatically be granted a
Restricted Stock Award with respect to 5,000 shares of Common Stock, provided
that the recipient is serving as a director of the Company on the date of grant.
Each such Restricted Stock Award shall vest as to one-fourth of the shares
subject to the Award on each three-month anniversary of the date of grant,
provided that the recipient is serving as a director of the Company on the
relevant date of vesting.

Audit Committee – Grant upon Initial Appointment. Each Non-Employee Director,
upon his or her initial appointment to the Audit Committee of the Board, shall
automatically be granted a Restricted Stock Award with respect to 5,000 shares
of Common Stock. Each such Restricted Stock Award shall vest as to one-fourth of
the shares subject to the Award on each three-month anniversary of the date of
grant, provided that the recipient is serving as a member of the Audit Committee
of the Board on the relevant date of vesting.

Audit Committee – Annual Grant. Each Non-Employee Director serving on the Audit
Committee of the Board, upon each anniversary of his or her appointment to the
Audit Committee of the Board, shall automatically be granted a Restricted Stock
Award with respect to 5,000 shares of Common Stock, provided that the recipient
is serving as a member of the Audit Committee of the Board on the date of grant.
Each such Restricted Stock Award shall vest as to



--------------------------------------------------------------------------------

one-fourth of the shares subject to the Award on each three-month anniversary of
the date of grant, provided that the recipient is serving as a member of the
Audit Committee of the Board on the relevant date of vesting.

Restricted Stock Agreement. Unless otherwise determined by the Compensation
Committee of the Board, each Restricted Stock Award granted under this Policy
shall be made pursuant to the form of restricted stock agreement.

Adjustments. All share numbers in this Policy shall be adjusted automatically in
accordance with Section 3(d) of the Plan.

Additional Grants. Non-Employee Directors may be granted Awards in addition to
those described in this Policy.

General. This Policy may be amended or terminated at any time by the
Compensation Committee of the Board for any reason. Any dispute or ambiguity
concerning the application of the terms of this Policy shall be resolved by a
determination of the Compensation Committee of the Board, in its sole
discretion.

 

2